Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 26, 2022 has been entered.

Response to Amendment
Applicant's amendment filed on January 26, 2022 has been entered. Claims 1, 3, 10, 12, 15 and 17 have been amended. No claims have been canceled. No claims have been added. Claims 1 – 20 are still pending in this application, with claims 1, 10 and 15 being independent.

Priority
This application repeats a substantial portion of prior Application No. 15/395748, filed December 30, 2016, and adds disclosure not presented in the prior application. Because this application claims subject matters which are not in the prior application (e.g. “minimum bounding boxes”, “future crop usage”, etc.), the priority date of the prior . The priority date of the instant application is considered as August 31, 2018 of parent application 16/119,371. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1+3), 2 – 9, (10+12), 11 – 14, (15+17) and 16 – 19 of U.S. Patent No. 10,664,702.

Instant Application
Patent No. 10,664,702
1. A computer-implemented method for determining field boundaries and crop forecasts in each field, comprising: 
deriving vegetation indices for each geo-spatial pixel of each image of multi-spectral imagery at a plurality of points in time; 
constructing minimum bounding boxes for each image according to the vegetation indices, the constructing comprising deriving pixel statistics corresponding to temporal differences of the vegetation indices, determining threshold bands according to local maxima and local minima of the pixel statistics, and binarizing the temporal differences of the vegetation indices to determine areas within each image having vegetation indices within the threshold bands; and 
generating, based on a neural network analysis of each image and the minimum bounding boxes, a geo-spatial plot of crops including a predicted plot of future crop usage for an area including each field in the multi-spectral imagery.

1.  A computer-implemented method for determining field boundaries and crop forecasts in each field, comprising: 
	deriving vegetation indices for each geo-spatial pixel of each image of multi-spectral imagery at a plurality of points in time;  
	constructing minimum bounding boxes for each image according to the vegetation indices;  
	identifying crops across an area captured in the multi-spectral imagery by analyzing each image of the multi-spectral imagery and the corresponding minimum bounding boxes with a neural network; and 
	generating a geo-spatial plot of crops including a predicted plot of future crop usage for the area including each field in the multi-spectral imagery.


3.  The method of claim 1, wherein constructing minimum bounding boxes 
includes: 
	deriving pixel statistics corresponding to temporal differences of the vegetation indices;  
	determining threshold bands according to local maxima and local minima of the pixel statistics;  
	binarizing the temporal differences of the vegetation indices to determine areas within each image having vegetation indices within the threshold bands;  and 
	constructing minimum bounding boxes using contours determined from the binarized temporal differences of the vegetation indices. 



Claims 1 – 19 discloses every limitation in claims (1+3), 2 – 9, (10+12), 11 – 14, (15+17) and 16 – 19 of U.S. Patent No. 10,664,702, respectively, except for “identifying 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 6 – 12, 14 – 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keisler et al. (US Patent 9,875,430), hereinafter referred as Keisler, in view of Tan et al. (WIPO Patent Application Publication WO 2018/010471), hereinafter referred as Tan, in further view of Perry et al. (US Patent Application Publication 2019/0050948), hereinafter referred as Perry and Li et al. (US Patent Application Publication 2010/0310170), hereinafter referred as Li.

Regarding claim 10, Keisler discloses a system (Fig. 12) for determining field boundaries and crop forecasts in each field (abstract), comprising: 
a big data platform for curating and indexing multi-spectral imagery and ground survey data for an agricultural area across time (Fig. 18, step 1802, col. 26, lines 3 – 21, curating multi-spectral imagery; col. 10, lines 20 – 24, multi-spectral image; also col. 26, lines 60 – 61; col. 19, line 20 to col. 21, line 2, vegetation indexing for the image, NDVI value); 
a boundary detection engine that derives vegetation indices for each geo-spatial pixel of each image of multi-spectral imagery at a plurality of points in time (col. 19, line 20 to col. 21, line 2, vegetation indexing for the image, NDVI value; Fig. 18, step 1810, col. 28, lines 40 – 52, label as indices;) and constructs boundary map for each image according to the vegetation indices (Fig. 18, step 1812, col. 28, line 53 to col. 29, line 19, constructs boundary map for each image according to the vegetation label; also col. 22, line 60 to col. 25, line 59, talked about creating a boundary map), and includes deriving pixel statistics corresponding to temporal differences of the vegetation indices (col. 31, lines 11 – 21, a boundary map can be used to constrain classification results so that, given a statistic or set of statistics associated with a given pixel in a time series); and 
a neural network (col. 10, line 11, neural network) that generates a geo-spatial plot of crops (exhibited in Fig. 21 – 23; col. 31, line 38 to col. 32, line 50, output classification and boundary map for each crops field) including a predicted plot of future crop yield for the area including each field in the multi-spectral imagery based on the boundary map (col. 30, lines 22 – 38, col. 31, lines 60 – 67, predicting yield).  
Keisler discloses constructing boundary map for each image according to the vegetation indices (Fig. 18, step 1812, col. 28, line 53 to col. 29, line 19, constructs boundary map for each image according to the vegetation label; also col. 22, line 60 to col. 25, line 59, talked about creating a boundary map) and includes deriving col. 31, lines 11 – 21, a boundary map can be used to constrain classification results so that, given a statistic or set of statistics associated with a given pixel in a time series).
However, Keisler fails to explicitly disclose that the boundary map is minimum bounding boxes.  
However, in a similar field of endeavor Tan discloses a system for image processing (abstract). In addition, Tan discloses the system wherein constructs minimum bounding boxes for a defined region (page 8, line 317 to page 10, line 394, exhibited in Fig. 2).
One of ordinary skill in the art could have to substitute one known element for another, and the results of the substitution would have been predictable (KSR scenario B. Simply substitution of on known element for another to obtain predictable results).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Keisler, and substitute boundaries confined for fields with minimum bounding boxes. The motivation for doing this is that measurement can be simplified so that the application of Keisler can be further extended.
However, Keisler in view of Tan fails to explicitly disclose predicting plot of future crop usage.  
abstract). In addition, Perry discloses the system wherein predicting plot of future crop usage ([0092, 0109, 0138, 0144], predict future crop type).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Keisler, and predicting plot of future crop usage. The motivation for doing this is that other prediction can be performed so that the application of Keisler can be further broadened.
Keisler discloses the method wherein determining the temporal differences of the vegetation indices to determine areas within Page 2 of 14each image having vegetation indices within the boundary (col. 31, lines 11 – 21, a boundary map can be used to constrain classification results so that, given a statistic or set of statistics associated with a given pixel in a time series).
However, Keisler in view of Tan and Perry fails to explicitly disclose determining threshold bands according to local maxima and local minima of the pixel statistics, and binarizing the differences (of pixels) of the image within the threshold bands.  
However, in a similar field of endeavor Li discloses a method for determining an edge line in an image (abstract). In addition, Li discloses the method wherein determining threshold bands according to local maxima and local minima of the pixel statistics, and binarizing the differences (of pixels) of the image within the threshold bands ([0007 - 0009]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Keisler in view of Tan and Perry, and determining threshold bands according to local maxima and local 

Regarding claims 1 and 15, they are corresponding to claim 10, thus they are interpreted and rejected for the reasons set forth above in the rejection of claim 10.

Regarding claim 2 (depends on claim 1), Keisler discloses the method further comprising cropping each image according to the boundary map (Fig. 18, step 1812, col. 28, line 53 to col. 29, line 19, constructs boundary map for each image according to the vegetation label).  
However, Keisler fails to explicitly disclose that the boundary map is minimum bounding boxes.  
However, in a similar field of endeavor Tan discloses a system for image processing (abstract). In addition, Tan discloses the system wherein constructs minimum bounding boxes for a defined region (page 8, line 317 to page 10, line 394, exhibited in Fig. 2).
One of ordinary skill in the art could have to substitute one known element for another, and the results of the substitution would have been predictable (KSR scenario B. Simply substitution of on known element for another to obtain predictable results).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Keisler, and 

Regarding claim 3 (depends on claim 1), Keisler discloses the method constructing boundary map using contours determined from the temporal differences of the vegetation indices (Fig. 18, step 1812, col. 28, line 53 to col. 29, line 19, constructs boundary map for each image according to the vegetation label; also col. 22, line 60 to col. 25, line 59, talked about creating a boundary map).
However, Keisler fails to explicitly disclose that the boundary map is minimum bounding boxes.  
However, in a similar field of endeavor Tan discloses a system for image processing (abstract). In addition, Tan discloses the system wherein constructs minimum bounding boxes for a defined region (page 8, line 317 to page 10, line 394, exhibited in Fig. 2).
One of ordinary skill in the art could have to substitute one known element for another, and the results of the substitution would have been predictable (KSR scenario B. Simply substitution of on known element for another to obtain predictable results).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Keisler, and substitute boundary confined for fields with minimum bounding boxes. The motivation 
However, Keisler in view of Tan and Perry fails to explicitly disclose constructing boundary using contours determined from the binarized differences.  
However, in a similar field of endeavor Li discloses a method for determining an edge line in an image (abstract). In addition, Li discloses the method wherein constructing boundary using contours determined from the binarized differences ([0007 - 0009]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Keisler in view of Tan and Perry, and constructing boundary using contours determined from the binarized differences. The motivation for doing this is that boundary line can be determined accurately so that the application of Keisler can be further strengthened.

Regarding claim 6 (depends on claim 1), Keisler discloses the method wherein the neural network includes a neural network (col. 10, line 11, neural network) that semantically segments each image of the multi-spectral imagery (col. 23, line 62 to col. 24, line 5, segmented by boundary map, also Fig. 18) according to a crop prediction model (col. 30, lines 22 – 38, col. 31, lines 60 – 67, predicting yield using a trained model).  
However, Keisler in view of Tan fails to explicitly disclose that the neural network is a convolutional neural network.  
abstract). In addition, Perry discloses the system using a convolutional neural network for processing data and image ([0143]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Keisler, and using a convolutional neural network. The motivation for doing this is that the application of Keisler can be further extended that using a specified neural network for more effectively processing data.

Regarding claim 7 (depends on claim 1), Keisler discloses the method further comprising updating crop yield predictions according to the geo-spatial plot of crops (col. 30, lines 22 – 38, col. 31, lines 60 – 67, generate (update) yield prediction with the current geo-spatial plot (image)). YOR920161066US02 (1490 S) Page 55 of 60  

Regarding claim 8 (depends on claim 1), Keisler in view of Tan fails to explicitly disclose the method further comprising evaluating soil quality in each field in the geo-spatial plot of crops according to homogeneity of the crops.  
However, in a similar field of endeavor Perry discloses a system for crop prediction (abstract). In addition, Perry discloses the system wherein evaluating soil quality in each field in the geo-spatial plot of crops according to homogeneity of the crops ([0008-0010, 0054-0069], sensing (evaluating) soil quality (type, nutrient, etc.) for planting crops (including one type of crops)).


Regarding claim 9 (depends on claim 8), Keisler in view of Tan fails to explicitly disclose the method further comprising determining a next crop to plant in each field according to the soil quality in each field.  
However, in a similar field of endeavor Perry discloses a system for crop prediction (abstract). In addition, Perry discloses the system wherein determining a next crop to plant in each field according to the soil quality in each field ([0089, 0091, 0097, 0107, 0111, 0138, 0144], predict future crop type base on soil type).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Keisler, and determining a next crop to plant in each field according to the soil quality in each field. The motivation for doing this is that the application of Keisler can be further extended that more aspect of prediction can be performed.

Regarding claims 11, 12 and 14, they are corresponding to claims 2, 3 and 6, respectively, thus they are interpreted and rejected for the reasons set forth above in the rejection of claims 2, 3 and 6.

.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keisler in view of Tan, in further view of Perry, Li and Liu et al. (China Patent Application Publication CN 108154170), hereinafter referred as Liu.

Regarding claim 4 (depends on claim 3), Keisler in view of Tan in further view of Perry and Li fails to explicitly disclose the method wherein the pixel statistics are determined according to a Fourier transform of the vegetation indices as a function of time.
However, in a similar field of endeavor Liu discloses a system for NDVI processing (abstract). In addition, Liu discloses the system wherein the pixel statistics are determined according to a Fourier transform of the vegetation indices as a function of time ([0025 – 0035, 0049 – 0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Keisler, and the pixel statistics are determined according to a Fourier transform of the vegetation indices as a function of time. The motivation for doing this is that the application of Keisler can be further extended that calculation can be more accurate.

Allowable Subject Matter
Claims 5, 13 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and double patenting issue is resolved.

Response to Arguments
Applicant's arguments filed October 8, 2021 have been fully considered but they are not persuasive. 
Regarding Double Patenting
	The Applicant alleges: “
Claims 1-19 stand provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-19 of issued U.S. Patent No. 10,664,702. Applicant recognizes that a properly executed terminal disclaimer under 37 CFR § 1.321 is sufficient to overcome a non-statutory double patenting rejection. Applicant notes, however, that this is a provisional rejection and that no further response is needed at this time. Although Applicant disagrees with the rejection, Applicant will consider filing a terminal disclaimer after such time as the co-pending Application issues and all other matters in the present Application are resolved. 
Furthermore, it is noted that in asserting the double patenting rejection, the Examiner states that "Claims 1-19 discloses every limitation in claims 1-19 of U.S. Patent No. 10,664,702, respectively, except for "identifying crops across an area captured in the multi-spectral imagery...". Thus, claims 1-19 of instant application is broader and anticipated by claims 1-19 of U.S. Patent No. 10,664,702". 
However, the above contention by the Examiner appears to be the complete opposite of the Examiner's contention in the "Priority" section of the present and previous Office Action in which the Examiner states that "[b]ecause this application claims subject matters which are not in the prior application (e.g., 'minimum bounding boxes', 'future crop usage', etc.), the priority date of the prior application 15/395748 [10,664,702] is not granted for this application". It is unclear how the Examiner could reasonably consider all claims of the present application to be anticipated by the parent application, while in the same Office Action, consider the explicitly recited subject matter in the claims of the present application to "add disclosure not presented in the prior application. Because this application claims subject matters which are not in the prior application (e.g.., 
Thus, reconsideration and withdrawal of the rejections are respectfully requested.”

Examiner’s response:
	In the “Priority” section, and also in Examiner’s interview of January 10, 2022, the Examiner clearly stated that the priority is not granted to application 15/395,748 (filed on December 30, 2016). However, the priority is still granted to application 16/119,371 (filed on August 31, 2018), which is the parent case of this application, and the case for patent 10,664,702. There is no contradiction for the double patenting rejection for patent 10,664,702.

Regarding 35 USC § 103 Rejection
Applicant’s arguments with respect to claim(s) 1 – 20 have been considered but are moot because of the new ground of rejection. New references Li and Liu are found. Claims 1 – 4, 6 – 12, 14 – 17, 19 and 20 are still unpatentable over Keisler, Tan, Perry, Li and Liu (see rejection for details).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the 
/QIAN YANG/Primary Examiner, Art Unit 2668